Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to claims 1-16 in the reply filed on July 28, 2022 is acknowledged.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or disclose wherein the selected prosthesis comprises a first plate having an outer surface locatable against the first vertebra and an inner bearing surface, a second plate having an outer surface locatable against the second vertebra and an inner bearing surface, wherein the inner bearing surfaces of the first and second plates allow the plates to articulate and translate with respect to one another and wherein the intervertebral disc prosthesis has a center of rotation, and wherein the step of determining a desired location for the selected intervertebral disc prosthesis with respect to the positions of the first and second vertebrae includes determining a desired location for the center of rotation of the intervertebral disc prosthesis.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0182288 to Greenwald et al. in view of U.S. Patent Pub. No. 2018/0168757 to Bono et al.
As to Claim 1, Greenwald discloses a surgical method for preparing a vertebral disc space for implantation of an intervertebral disc prosthesis [0006, 0036]. The method comprises identifying positions of first and second vertebrae and generating and storing position data for the positions of the first and second vertebrae in a computing system (via 22, [0031] and step 901, [0058]), selecting an intervertebral prosthesis (10) to be implanted along first and second vertebrae ([0032] and step 905, [0058], further cage 20 is selected [0028]), determining a desired location for the selected prosthesis with respect to the positions of the first and second vertebrae and storing position data for the intervertebral disc prosthesis location (step 907, [0032, 0058]), determining a preselected pattern of bone (24) to be cut based on the position data for the first and second vertebrae and the position data for the selected prosthesis step 907, [0034, 0058]) and robotically guiding a cutting device to cut the bone in the preselected pattern to fit the selected prosthesis (step 911, [0058]).
As to Claim 2, Greenwald discloses a surgical method wherein the step of robotically guiding the cutting device (911) comprises attaching a cutting tool to the robotic system [0058].
As to Claim 3, Greenwald discloses a surgical method wherein the step of robotically guiding the cutting device comprises robotically guiding a guiding device to a desired position for cutting the bone and manually cutting the bone by inserting a cutting tool in the guiding device [0006, 0032-0034]. 
As to Claim 4, Greenwald discloses a surgical method wherein the step of robotically guiding the cutting device comprises robotically guiding a manual cutting device to prevent cutting at a no cut location (using feedback 34, [0053]). 
As to Claim 5, Greenwald discloses a surgical method wherein the step of robotically guiding the cutting device cuts a channel in the bone in a predetermined plane and of a predetermined depth to receive a fin of the intervertebral disc prosthesis by guiding the cutting device to move only in the predetermined plane until the predetermined depth is reached (desired size, shape, depth of 24, [0034]).
As to Claim 6, Greenwald discloses a surgical method wherein the step of robotically guiding the cutting device comprises placing a tip of a cutter in a plane of a desired cut and allows cutting only in the plane of the desired cut (restricting orientation of linkages described in [0049-0050]. 
As to Claim 7, Greenwald discloses a surgical method wherein the step of robotically guiding the cutting device cuts a dome shaped recess in one or more of the first and second vertebrae of a predetermined depth and radius for receiving a dome of the intervertebral disc prosthesis (desired size, shape, depth of 24, [0034]).
As to Claim 8, Greenwald discloses a surgical method wherein the step of identifying the positions of the first and second vertebrae comprises developing a three dimensional model of first and second vertebrae at a location of a disc to be replaced from pre-operative imaging techniques [0057] and continuously verifying the positions of the first and second vertebrae throughout the step of robotically guiding the cutting device (via 22, [0031]). 
As to Claim 9, Greenwald discloses a surgical method wherein a plurality of radiopaque markers are placed in the first and second vertebrae for verifying the positions of the first and second vertebrae (markers described in [0047-0048]).
As to Claim 10, Greenwald discloses a surgical method wherein the step of robotically guiding the cutting device comprises using the cutting device to remove osteophytes (tissue removal of region of bone [0028, 0055]).
As to Claim 11, Greenwald discloses a surgical method further comprising robotically implanting the selected prosthesis (10) between the first and second vertebrae which have been cut to fit the selected intervertebral disc prosthesis (cage 20 is implanted, followed by plate 10, [0058]).
As to Claim 14, Greenwald discloses a surgical method wherein the vertebral disc space for implantation of an intervertebral disc prosthesis is a cervical vertebral space [0007, 0024-0025].
As to Claim 15, Greenwald discloses a surgical method wherein the vertebral disc space for implantation of an intervertebral disc prosthesis is a lumbar vertebral space and the step of robotically guiding a cutting device to cut bone accesses the vertebral space with the cutting device from a posterior or lateral side of the vertebral space [0024-0025, 0055].
As to Claim 16, Greenwald discloses a surgical method wherein the first and second vertebra are adjacent to one another (Figs. 4-5).
As to Claims 1-11 and 14-16, Greenwald discloses the claimed invention except for selecting an intervertebral disc prosthesis to be implanted between the first and second vertebrae, attaching a cutting tool to a robot end effector and robotically controlling the cutting tool to cut the bone in a desired pattern without a surgeon's hand on the tool.  
Bono discloses a surgical method [0013] including selecting an intervertebral disc prosthesis to be implanted between the first and second vertebrae [0005, 0048]. The method includes attaching a cutting tool (228) to a robot end effector (5) and robotically controlling the cutting tool to cut the bone in a desired pattern without a surgeon's hand on the tool [0009, 0047] in order to provide a flexible tool capable of being maneuvered by the surgeon to remove target disc tissue [0048].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical method for preparing a vertebral disc space for implantation of an intervertebral disc prosthesis of Greenwald with the implant and end effector modifications of Bono in order to provide a flexible tool capable of being maneuvered by the surgeon to remove target disc tissue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775